DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stogner et al. (2,955,654).
As concerns claim 1, Stogner shows a system (Fig. 1), comprising: a pump (not shown) having a discharge; and a diverter injection system fluidly coupled between the discharge of the pump and a subterranean well (not shown), wherein the diverter injection system comprises: a system inlet (11); a system outlet (16); a canister (35, 36, 37) including an internal volume configured to retain diverter (34) therein; a first flow path (Fig. 1) extending between the system inlet and the system outlet that bypasses 
As concerns claim 2, Stogner shows wherein the diverter injection system comprises: a first line (10) extending from the system inlet to the system outlet; a second line (15) extending from the first line and coupled to an inlet of the canister; and a connection line (21) coupled between an outlet of the canister and the first line, downstream of the second line; wherein the first flow path extends from the system inlet to the system outlet along the first line (Fig. 1); and wherein the second flow path extends from the system inlet, through the second line, the canister, and the connection line, to the system outlet (Fig. 1).
As concerns claim 3, Stogner shows wherein the plurality of valves comprises: a first valve (14) disposed along the first line between the second line and the system outlet; and a second valve (27) disposed along the connection line.
As concerns claim 4, Stogner shows a controller (not shown) coupled to the first valve and the second valve, wherein the controller is configured to: open the first valve and close the second valve to flow fluid along the first flow path (Fig. 1); and close the first valve and open the second valve to flow fluid along the second flow path (Fig. 1).
As concerns claim 5, Stogner shows wherein the controller is configured to close the first valve after opening the second valve to flow fluid along the second flow path (Fig. 1).
As concerns claim 7, Stogner shows wherein the system is configured to place the internal volume of the canister in fluid communication with the system inlet when fluid is flowing through the first flow path and when fluid is flowing through the second flow path (Fig. 1).
As concerns claim 8, Stogner shows a method (Fig. 1), comprising: (a) discharging a pressurized stream from a pump (not shown); (b) flowing the pressurized stream through a first flow path of a diverter injection system during (a), wherein the diverter injection system includes a system inlet (11), a system outlet (16), and a canister (35, 36, 37), and wherein the first flow path bypasses the canister and extends between the system inlet and the system outlet (Fig. 1); (c) flowing the pressurized stream through a second flow path of the diverter injection system during (a) and after (b), wherein the second flow path extends from the system inlet, through the canister, and to the system outlet (Fig. 1); and (d) flowing diverter (34) out of the canister toward a subterranean well (not shown) during (c).
As concerns claim 9, Stogner shows wherein (a) comprises discharging the pressurized stream at a pressure of 1000-15000 psi (inherent; common pressures used in well operations).
As concerns claim 10, Stogner shows wherein (c) comprises actuating a plurality of valves (14, 24, 27) within the diverter injection system to switch from the flowing in (b) to the flowing in (c).
As concerns claim 15, Stogner shows communicating the pressurized stream with an internal volume of the canister during (b) and (c) (Fig. 1; col 3, ln 3-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stogner et al. alone.
As concerns claims 6, 11 and 19, Stogner discloses the claimed invention except for wherein the controller is configured to actuate the first valve and the second valve to switch from the first flow path to the second flow path in response to a pressure measurement within the subterranean well.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a controller that is configured to actuate the first valve and the second valve to switch from the first flow path to the second flow path in response to a pressure measurement within the subterranean well, since it has been held that broadly providing an automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  It would have been obvious to one having ordinary 
As concerns claim 12, Stogner shows wherein the diverter injection system comprises: a first line (10) extending from the system inlet to the system outlet; a second line (15) extending from the first line and coupled to an inlet of the canister; and a connection line (21) coupled between an outlet of the canister and the first line, downstream of the second line; wherein the first flow path extends from the system inlet to the system outlet along the first line (Fig. 1); and wherein the second flow path extends from the system inlet, through the second line, the canister, and the connection line, to the system outlet (Fig. 1).
As concerns claim 13, Stogner shows wherein the plurality of valves comprises: a first valve (14) disposed along the first line between the second line and the connection line; and a second valve (27) disposed along the connection line; and wherein the method comprises: (e) closing the first valve and opening the second valve to switch from the flowing in (b) to the flowing in (c) (Fig. 1).
As concerns claim 14, Stogner shows wherein (e) comprises: (e1) opening the second valve; and then (e2) closing the first valve (Fig. 1).
As concerns claim 16, Stogner shows a diverter injection system (Fig. 1), comprising: a system inlet (11) configured to be coupled to a discharge of a pump (not shown); a system outlet (16) configured to be coupled to a subterranean well (not shown); a canister (35, 36, 37), wherein the canister comprises an internal volume to hold diverter (34) therein; a main line (10) extending from the system inlet to the system outlet; an inlet pipe (23) coupled to an inlet of the canister; a bypass line (15) extending from the main line to the inlet pipe; a connection line (21), wherein the connection line is coupled between an outlet of the canister and the system outlet; a main valve (14) disposed along the main line between the bypass line and the system outlet; and a canister valve (27), wherein the canister valve is disposed along the connection line; wherein the main valve and the canister valve are configured to actuate such that flow through the diverter injection system is to switch between: a first flow path (Fig. 1) extending from the system inlet to the system outlet along the main line; and a second flow path (Fig. 1), wherein the second flow path extends from the system inlet, through the bypass line, the inlet pipe, the canister, and the connection line to the system outlet; wherein the internal volume of the canister is configured to be in fluid communication with the system inlet when fluid is flowed through the first flow path and the second flow path (Fig. 1; col 3, ln 3-5).  Stogner discloses the claimed invention except for a plurality of canisters; a plurality of connection lines; a plurality of canister valves; and a plurality of second flow paths.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  It would have been obvious to one 
As concerns claim 17, Stogner shows a controller (not shown) coupled to the main valve and the canister valve, wherein the controller is configured to open the main valve and close the canister valve to flow fluid along the first flow path (Fig. 1); and close the main valve and open the canister valve to flow fluid along the second flow path (Fig. 1).
As concerns claim 18, Stogner shows wherein the controller is configured to close the main valve after opening the canister valve to flow fluid along the second flow path (Fig. 1).
As concerns claim 20, Stogner shows wherein the canister is oriented such that, the inlet of the canister is vertically above the outlet, and wherein the canister valve is disposed vertically below the outlet of the canister (Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679